NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2401-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS F. LECAROS-DELGADO,

     Defendant-Appellant.
____________________________

                   Submitted June 7, 2021 – Decided August 9, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 22-
                   2019.

                   Eric B. Morrell, attorney for appellant.

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (David M. Liston, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a February 18, 2020 Law Division order denying

his motion to withdraw two driving-while-intoxicated (DWI) guilty pleas that

he entered in municipal court in 2007. Defendant did not seek to withdraw those

guilty pleas until 2019.   He now contends the municipal court judge who

accepted the pleas and imposed the sentence was hostile and biased against him.

After carefully reviewing the record in light of the applicable legal principles,

we reject defendant's contentions and affirm.

      We briefly summarize the pertinent facts and procedural history. In the

early morning hours of February 24, 2007, defendant drove from the bar he

owned after consuming a substantial amount of alcohol. He was stopped by

police and subsequent testing indicated a blood alcohol content (BAC) well

above the legal limit. Less than two weeks later, on March 9, 2007, defendant

was again arrested and charged with DWI when he again consumed alcohol and

proceeded to operate his vehicle.

      On April 12, 2007, defendant pled guilty to both DWI offenses. On the

conviction for the first incident, the municipal court judge imposed an eight -

month license suspension, twelve hours in the Intoxicated Driver Resource

Center (IDRC), and monetary fines and penalties. On the conviction for the

second DWI offense, the judge imposed a two-year license suspension, forty-


                                                                           A-2401-19
                                       2
eight hours in the IDRC, monetary fines and penalties, and participation in a

twenty-eight-day rehabilitation program to be immediately followed by a thirty-

day county jail term.

      Defendant appealed to the Law Division seeking to modify the sentence.

The Law Division conducted a de novo review and imposed the same sentence

on December 17, 2007. Defendant did not file a direct appeal to the Appellate

Division.

      Ten years later, in 2017, defendant was charged with yet a third DWI

offense. He filed a petition for post-conviction relief (PCR) in the municipal

court claiming ineffective assistance of counsel in the first two matters, which

the court denied on June 8, 2017. Defendant appealed the denial of his PCR

petition to the Law Division. On November 6, 2017, Judge Robert J. Jones

denied defendant's PCR petition, stating his reasons in a six-page written

decision. On appeal, we affirmed the denial of PCR. State v. LeCaros-Delgado,

A-1829-17 (App. Div. Apr. 10, 2019) (slip op.).

      Defendant then moved before the municipal court to withdraw his 2007

guilty pleas. That motion was denied on July 31, 2019. Defendant appealed

that decision to the Law Division. On February 18, 2020, Judge Jones affirmed

the denial of defendant's motion to withdraw his guilty pleas in an oral opinion.


                                                                           A-2401-19
                                       3
      Defendant raises the following contentions for our consideration:

            POINT I

            THE COURT PRACTICED AN ABUSE OF
            DISCRETION IN ITS DECISION TO DENY THE
            DEFENDANT'S MOTION TO VACATE THE PLEA.

            A. THE COURT CITED THE TIMING [OF THE
               MOTION TO WITHDRAW] AS A REASON FOR
               DENIAL IN OPPOSITION TO 7:6-2(b).

            B. NEITHER THE COURT NOR THE STATE
               DEFINITIVELY PROVE OR STATE THAT
               THERE WAS NO EVIDENCE OF BIAS AT THE
               DEFENDANT'S ORIGINAL HEARING.

      Because we affirm substantially for the reasons set forth in Judge Jones's

thorough and thoughtful oral opinion, we need not re-address defendant's

arguments at length. We add the following comments.

      Rule 7:6-2(b) provides "[a] motion to withdraw a plea of guilty shall be

made before sentencing, but the court may permit it to be made thereafter to

correct a manifest injustice." The scope of our review of the denial of a motion

to withdraw a guilty plea is narrow. "Absent 'an abuse of discretion which

renders the [Law Division's] decision clearly erroneous,' we must affirm a trial

court's decision on a motion to vacate." State v. Mustaro, 411 N.J. Super. 91,

99 (App. Div. 2009) (quoting State v. Simon, 161 N.J. 416, 444 (1999)).



                                                                          A-2401-19
                                       4
      In State v. Slater, our Supreme Court "distill[ed] . . . common principles

to help trial courts assess plea withdrawal motions." 198 N.J. 145, 157 (2009).

The Court set forth a four-factor test: "(1) whether the defendant has asserted a

colorable claim of innocence; (2) the nature and strength of defendant's reasons

for withdrawal; (3) the existence of a plea bargain; and (4) whether withdrawal

would result in unfair prejudice to the State or unfair advantage to the accused."

Id. at 157–58. The Court emphasized, moreover, that "efforts to withdraw a

guilty plea after sentencing must be substantiated by strong, compelling

reasons." Id. at 160.

      Judge Jones addressed and weighed all four Slater factors. We agree with

Judge Jones that defendant has not presented a colorable claim of innocence.

We also agree with Judge Jones that withdrawing DWI guilty pleas more tha n a

decade after the pleas were entered would result in unfair prejudice to the State

and an unfair advantage to defendant. See State v. Mitchell, 126 N.J. 565, 575

(acknowledging "[a]s time passes after conviction, the difficulties associated

with a fair and accurate reassessment of the critical events multiply").

      With respect to the reasons urged by defendant for withdrawal, the

gravamen of defendant's argument is that the municipal court judge who took

the guilty pleas and imposed sentence exhibited hostility and bias. We agree


                                                                            A-2401-19
                                        5
with Judge Jones that the sentencing court was "stern" when he admonished

defendant for committing two DWI offenses in the span of two weeks. We also

agree with Judge Jones' conclusion the sentencing judge's comments did not

exhibit bias against defendant.

      Specifically, the municipal court judge referred to defendant as a "deadly

menace." The judge also remarked, "what troubles me is every time he gets

drunk coming out of that bar, he aims himself like a missile straight at

Dunellen," referring to the back-to-back DWI offenses committed in that town.

As Judge Jones aptly observed, the sentencing judge's comments were offered

"to impress [upon defendant] the seriousness of what happened" and to take

"into account the fact that [defendant] had just pled guilty to . . . [t]wo drunk

driving incidents two weeks apart."         Consternation is not necessarily

inappropriate at sentencing. A sentencing proceeding provides an opportunity—

if not obligation—for the court to make clear, using strong language, that a

defendant's repetitive unlawful conduct must cease and that future offenses will

not be treated lightly.

      We add that the municipal court judge's characterization of defendant as

a deadly menace is consistent with the rhetoric we have used to condemn drunk

driving and to acknowledge the grave danger it poses to public safety. See State


                                                                           A-2401-19
                                       6
v. Magner, 151 N.J. Super. 451, 454 (App. Div. 1977) (referring to "the

dangerous menace posed by the intoxicated driver"); State v. Sisti, 62 N.J.

Super. 84, 87 (App. Div. 1960) (remarking that the DWI statute, N.J.S.A. 39:4 -

50, "regards an intoxicated driver as a menace").

      We reject defendant's argument the judge's inclusion of the adjective

"deadly" somehow crossed the line of judicial propriety. The regrettable but

undeniable truth is that drunk driving does indeed pose a deadly menace. We

note that in enacting the requirement that repeat DWI offenders install an

ignition interlock device, the Legislature found in N.J.S.A. 39:4-50.16(a):

            [t]his State's penalties for drunk driving, including the
            mandatory suspension of driver's licenses and
            counseling for offenders, are among the strongest in the
            nation. However, despite the severity of existing
            penalties, far too many persons who have been
            convicted under the drunk driving law continue to
            imperil the lives of their fellow citizens by driving
            while intoxicated.

            [(emphasis added).]

      Sadly, DWI offenses too often result in fatal crashes. Strict enforcement

of our DWI laws is designed to deter and prevent such foreseeable tragedies.

We see nothing inappropriate in a sentencing judge remonstrating defendant by

referring to him as a "deadly menace" based on the back-to-back DWI offenses

he committed.    So too the sentencing judge's reference to defendant as a

                                                                          A-2401-19
                                       7
"missile" expressed, if by means of hyperbole, the judge's legitimate concern for

the safety of the residents of the town in which both DWI offenses wer e

committed. The judge's use of that metaphor to describe defendant's repetitive

offense conduct suggests frustration and concern, but does not demonstrate

judicial bias warranting the withdrawal of defendant's knowing and voluntary

guilty pleas.

      Nor does the fact that the municipal court judge imposed a county jail term

as authorized by law indicate judicial bias. As our Supreme Court stressed in

State v. Marshall, "bias is not established by the fact that a litigant is

disappointed in a court's ruling on an issue." 148 N.J. 89, 186 (1997).

      Finally, we reject defendant's contention that it was inappropriate for

Judge Jones to consider that defendant's claim of judicial bias was made for the

first time a decade after sentencing. The timeliness of defendant's efforts to

withdraw his guilty plea is clearly relevant to whether vacating the pleas would

prejudice the prosecution. Slater, 198 N.J. at 158. Nor was it inappropriate to

consider that defendant could have raised the judicial bias contention in his PCR

petition. Judge Jones did not suggest there is a time limit for filing a motion to

withdraw a guilty plea under Rule 7:6-2(b) or that the judicial bias claim was




                                                                            A-2401-19
                                        8
otherwise procedurally barred. On the contrary, the judge carefully considered

and rejected defendant's bias argument on its merits.

        We add that meritless arguments do not ripen with age. Nor does a

meritless argument become viable merely because a defendant, years later, now

has incentive to raise it for the first time. As we have noted, defendant sought

to withdraw his 2007 guilty pleas only after he was charged with a third DWI

offense. We appreciate that defendant is strongly motivated to find some basis

upon which to avoid enhanced punishment as a repeat DWI offender. 1 We

conclude that defendant's judicial bias argument affords no such basis.

        In sum, defendant has not established that Judge Jones abused his

discretion in denying the motion to withdraw the guilty pleas. Mustaro, 411 N.J.

at 99. Defendant has not suffered a manifest injustice within the meaning of



1
    N.J.S.A. 39:4-50 provides in relevant part:

              For a third or subsequent [DWI] violation, a person
              shall be subject to a fine of $1,000, and shall be
              sentenced to imprisonment for a term of not less than
              180 days in a county jail or workhouse, except that the
              court may lower such term for each day, not exceeding
              90 days, served participating in a drug or alcohol
              inpatient rehabilitation program approved by the
              Intoxicated Driver Resource Center and shall thereafter
              forfeit the right to operate a motor vehicle over the
              highways of this State for eight years.
                                                                          A-2401-19
                                         9
Rule 7:6-2(b).    To the extent we have not addressed them, any additional

contentions raised by defendant lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-2401-19
                                      10